Citation Nr: 1309603	
Decision Date: 03/21/13    Archive Date: 04/01/13

DOCKET NO.  08-28 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left foot disability, claimed as secondary to the service-connected status post corn removal, left fifth toe.  

2.  Entitlement to an increased disability rating in excess of 10 percent for left wrist tendonitis with carpal tunnel syndrome (major). 

3.  Entitlement to an increased disability rating in excess of 10 percent for status post operative patellofemoral pain, left knee condition.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Patricia Veresink, Associate Counsel


INTRODUCTION

The Veteran had active duty service from December 1982 to April 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2007 and January 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The Board remanded the issues for further development in May 2011, to include proper notice and a VA examination.  The Veteran was afforded notice in the form of a letter dated September 2011.  Additionally, the Veteran was afforded a VA examination of the knee, wrist, and foot, in February 2012.  Therefore, a review of the record indicates that the Board's directives were substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

In light of the record reflecting that the Veteran is unemployed and given her perfected appeal of claims seeking higher ratings, the Board finds that it has jurisdiction over a claim seeking entitlement to a TDIU.  See Rice v. Shinseki, 22 Vet. App. 447 (2009) (where there is evidence of unemployability raised by the record during a rating appeal period, the TDIU is an element of an initial rating or increased rating). 

The Veteran's TDIU claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran does not have a currently diagnosed foot disability other than her service-connected status post corn removal of the left fifth toe.  

2.  The Veteran's left wrist tendonitis with carpal tunnel syndrome (major) is manifested by numbness with no more than mild incomplete paralysis of the median nerve.

3.  The orthopedic impairment stemming from the Veteran's left wrist disability is manifested by no more limitation of motion than dorsiflexion limited to 15 degrees, even when pain and corresponding functional loss is considered. 

4.  Even when pain is considered, the Veteran's left knee disability is not shown to result in functional loss consistent with or comparable to limitation of motion greater than 60 degrees of flexion or to less than 10 degrees of extension, and without ankylosis, instability, subluxation, or dislocation or removal of the semilunar cartilage.


CONCLUSION OF LAW

1.  The criteria for service connection for a foot disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012).

2.  The criteria for a disability rating in excess of 10 percent for the orthopedic manifestations of the Veteran's left wrist tendonitis have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, , 4.40, 4.45, 4.594.71a, Diagnostic Codes 5003, 5024 (2012).  

4.  The criteria for the assignment of a separate 10 percent rating for left wrist neurologic impairment have been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.7, 4.10, 38 C.F.R. § 4.124a, Diagnostic Code 8515 (2012)..

4.  The criteria for a disability rating in excess of 10 percent for status post operative patellofemoral pain, left knee condition have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.7, 4.71a, Diagnostic Codes 5003, 5024, 5256-5263 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that through VCAA letters dated July 2007, August 2008, September 2008, December 2008, and September 2011,  the Veteran was informed of the information and evidence necessary to substantiate the claims.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letter to the Veteran was provided in July 2007 prior to the initial unfavorable decision in November 2007.  In this case, the Veteran was also advised of the criteria for rating a disability and those governing effective dates of awards in the July 2007 letter, prior to the most recent adjudication by the RO.   

The Board also finds that there has been compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, VA treatment records, private treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.

The Veteran was afforded VA examinations in October 2007 and February 2012.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The Board notes that the examiners were provided with an accurate history, the Veteran's history and complaints were recorded, and the examination reports set forth detailed examination findings, to include .  Therefore, the examination reports are adequate to decide the claims of service connection and increased ratings.  Thus, further examination is not necessary regarding the issues on appeal.

Service Connection - Foot Disability

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify"). 

The absence of contemporaneous medical evidence is a factor in determining credibility of lay evidence, but lay evidence does not lack credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran's treatment records are silent for a disability of the foot beyond the currently service-connected status post corn removal of the left fifth toe.  The Veteran was afforded a VA examination in February 2012 to determine whether she has a current disability of the foot.  The only diagnosis provided by the examination was the left foot small toe IP DJD.  The examiner found no Morton's neuroma, metatarsalgia, hammer toe, hallux valgus, hallux rigidus, pes cavus, malunion or nonunion of the tarsal or metatarsal bones, pes planus, or any other foot injuries.

The Court has indicated that, in the absence of proof of a present disability, there can be no valid claim for service connection; an appellant's belief that he or she is entitled to some sort of benefit simply because he or she had a disease or injury while on active service is mistaken, as Congress has specifically limited entitlement to service connection to cases where such incidents have resulted in a disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As such, the Board finds that a preponderance of the evidence is against the claim for service connection for a left foot disability.  As the preponderance of the evidence is against the claim of service connection for an additional left foot disability, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

Increased Rating - Laws and Regulations

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history; reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Left Wrist

The Veteran's service-connected left wrist disability is currently rated 10 percent under Diagnostic Code 5024 for tenosynovitis.  The regulation states that diseases under diagnostic codes 5013 through 5024 will be rated on limitation of motion of affected parts, as arthritis, degenerative.  Diagnostic Code 5003 states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the Veteran should be rated at 10 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups and 20 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitation exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024.

The Veteran's left wrist disability is rated as 10 percent disabling based on limitation of motion.  Under Diagnostic Code 5214, favorable ankylosis of the wrist in 20 to 30 degrees dorsiflexion warrants a 30 percent disability rating.  Ankylosis of the wrist in any other position, except favorable, warrants a 40 percent disability rating.  Unfavorable ankylosis of the wrist in any degree of palmar flexion or with ulnar or radial deviation warrants a 50 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5214.  

Under Diagnostic Code 5215, limitation of motion of the wrist to less than 15 degrees dorsiflexion warrants a 10 percent disability rating.  38 C.F.R. § 4.71a, Diagnostic Code 5215.

Carpal tunnel is rated under Diagnostic Code 8515 for paralysis of the median nerve.  Mild incomplete paralysis warrants a 10 percent rating, moderate incomplete paralysis warrants a 30 percent rating, severe incomplete paralysis warrants a 50 percent rating, and complete paralysis warrants a 70 percent rating.  38 C.F.R. § 4.124a, Diagnostic Code 8515.

The Veteran was afforded a VA examination in October 2007.  The Veteran's range of motion of the wrist was ulnar deviation to 45 degrees, radial deviation to 25 degrees, palmar flexion to 80 degrees, and dorsiflexion to 70 degrees.  The examiner noted no ankylosis.  X-rays were normal.  

The Veteran was treated by a private physician for her carpal tunnel syndrome from September 2008 to December 2008.  The examiner noted pain in the left hand and numbness.  

During a September 2011 neurological examination, the examiner noted the left upper extremity as normal to vibration, position sense, pain or pinprick, and light touch, with no dysesthesias.  

The Veteran was afforded another VA examination in February 2012.  The examiner noted palmar flexion to 80 degrees or more with pain at 60 degrees, dorsiflexion to 70 degrees or more with pain at 50 degrees.  Upon repetition, the Veteran did not have any additional limitation in range of motion testing.  The examiner noted pain on movement.  The Veteran's muscle strength testing was normal.  The examiner found no ankylosis.  

After a review of all the evidence in this case, lay and medical, the Board finds that the weight of the evidence does not show ankylosis, limitation of motion of the wrist to less than 15 degrees dorsiflexion, and thus an evaluation in excess of 10 percent for the orthopedic manifestations of the Veteran's left wrist disability is not warranted.

Range of motion findings at no point show less than 15 degrees of dorsiflexion.  The Board notes that the February 2012 VA examination specifically addressed the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's range of motion of the wrist was found to be additionally limited by increased pain, which was noted in the findings, but was not found to be additionally limited by incoordination, fatigue, weakness, or lack of endurance on repetitive use.  38 C.F.R. §§ 4.40, 4.45.  Even considering these factors, the Veteran's limitation of motion did not rise to the level of the next higher disability rating.  Therefore, applying the DeLuca criteria does not lead to a higher rating.   

In light of the neurological manifestations of the Veteran's service-connected left wrist disability, however, which specifically includes carpal tunnel syndrome of the left wrist, the Board finds that a separate rating of 10 percent, and no more, is warranted for her mild incomplete paralysis of the median nerve.  

Left Knee

The Veteran's left knee disability has also been rated under Diagnostic Code 5024 for 5024 for tenosynovitis.  Again, the regulation states that diseases under diagnostic codes 5013 through 5024 will be rated on limitation of motion of affected parts, as arthritis, degenerative.  Diagnostic Code 5003 states that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate Diagnostic Codes for the specific joint or joints involved.  When the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, the Veteran should be rated at 10 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups and 20 percent disabling with x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitation exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5024.

As the Veteran is already rated at 10 percent for his left knee disability and the disability does not involve two or more major joints or minor joint groups, an additional disability under 5003 is not warranted.  The Board must again turn to the limitation of motion provisions.  

Limitation of motion of the knee is rated under Diagnostic Codes 5260 and 5261.  Under Diagnostic Code 5260, limitation of flexion of the leg to 15 degrees warrants a 30 percent disability rating, to 30 degrees warrants a 20 percent disability rating, to 45 degrees warrants a 10 percent disability rating, and to 60 degrees warrants a noncompensable disability rating.  Under Diagnostic Code 5261, limitation of extension of the leg to 45 degrees warrants a 50 percent disability rating, to 30 degrees warrants a 40 percent disability rating, to 20 degrees warrants a 30 percent disability rating, to 15 degrees warrants a 20 percent disability rating, to 10 degrees warrants a 10 percent disability rating, and to 5 degrees warrants a noncompensable disability rating.  Diagnostic Code 5256 addresses ankylosis of the knee.  38 C.F.R. § 4.71a.

The Veteran was afforded a VA examination in October 2007.  The examiner noted no functional limitations on walking or standing, and no incapacitating episodes of arthritis.  He did note pain without deformity, giving way, instability, stiffness, weakness, episodes of dislocation or subluxation, locking, or inflammation.  The examiner did not repeated effusion of the left knee.  Range of motion testing revealed 0 degrees extension to 100 degrees flexion.  The examiner noted pain beginning at 100 degrees with no additional loss of motion on repetitive use.  The Veteran's knee was stable to varus and valgus stress.  He found no joint ankylosis.  

VA treatment records dated December 2007 through September 2008 consistently show complaints of knee pain.  

The Veteran was afforded another VA examination in February 2012.  The examiner diagnosed left knee patellofemoral syndrome.  The Veteran reported significant left knee pain with squatting and avoiding squatting altogether.  Left knee flexion was measured to 120 degrees with pain at 120 degrees and no loss of extension.  The examiner noted no objective evidence of painful motion.  The Veteran was able to perform repetitive-use testing with three repetitions and no additional loss of range of motion.  The examiner did note some functional impairment of the knee to include limited motion, weakened movement, and pain on movement.  The Veteran's muscle strength and joint stability was normal. 

The Veteran's range of motion has consistently shown no compensable limitation of flexion or extension, even considering the Veteran's pain and corresponding functional impairment.  The Board notes that the VA examiners specifically addressed the criteria set forth in DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Veteran's range of motion of the knee was not found to be additionally limited by increased pain, incoordination, fatigue, weakness, or lack of endurance on repetitive use, beyond the measurements taken into consideration in rating the disability.  38 C.F.R. §§ 4.40, 4.45.  The examiners found no additional limitation of motion due to pain.  Even considering the factors set forth in DeLuca, the Veteran's limitation of motion did not rise to the level of the next higher disability rating as any pain, incoordination, fatigue, weakness, and lack of endurance did not result in any limitation of motion.  Therefore, applying the DeLuca criteria does not lead to a higher rating.

A disability of the knee may also be separately rated under Diagnostic Codes 5257, 5258, and 5259 if the evidence shows recurrent subluxation or lateral instability, dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint, or symptomatic removal of semilunar cartilage.  The evidence of record does not show any of these findings during the period on appeal.  The February 2012 examination specifically noted no instability, subluxation, or dislocation.  The examiner also noted no dislocation or removal of semilunar cartilage.  Therefore the Veteran is not entitled to a separate rating under Diagnostic Codes 5257, 5258, and 5259.

The Board acknowledges the Veteran's competent lay statements that she experiences pain and limitation due to his right knee that interfere with his functional abilities.  The Board finds however that the VA examiners have addressed the Veteran's complaints of pain in their findings.  

The Board finds that a preponderance of the evidence is against the claim for an increased disability greater than 10 percent for the Veteran's left knee disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The RO must refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular rating where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b) (1) (2011).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

The schedular ratings in this case are adequate for the Veteran's left wrist and left knee disabilities.  In this case, the Board finds that the rating criteria contemplate the Veteran's left wrist and left knee disabilities because it rates the condition based on his limitation of motion, to include pain, and other symptoms that are contemplated in the rating criteria.  The diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disability.  Therefore, the Veteran's disability picture is contemplated by the rating schedule and no extraschedular referral is required.


ORDER

Service connection for a left foot disability, claimed as secondary to the service-connected status post corn removal, left fifth toe is denied.  

An increased disability rating in excess of 10 percent for left wrist tendonitis with carpal tunnel syndrome (major) is denied. 

A separate 10 percent rating for the neurological impairment due to carpal tunnel syndrome of the left wrist is granted, subject to the law and regulations governing the payment of VA monetary benefits.

An increased disability rating in excess of 10 percent for status post operative patellofemoral pain, left knee condition is denied.


REMAND

The Veteran's service-connected disabilities meet the criteria set forth in 38 C.F.R. § 4.16(a) (2012) and the record reflects that she is unemployed.  As such, in light of the Court's decision in Rice, the Board finds that the Veteran's TDIU must be remanded for further development.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with appropriate notice of the evidence and information needed to establish a TDIU, and VA's and the Veteran's responsibilities to provide evidence and information in support the claim.  The Veteran should be provided an appropriate amount of time to respond to this notification. This notification should be associated with the claims folder. 

2.  Notify the Veteran that she may submit lay statements from individuals who have first-hand knowledge of the impact of her service-connected disabilities on her ability to work.  She should be provided an appropriate amount of time to submit this lay evidence.

3.  Schedule the Veteran for an appropriate VA examination, to be conducted, if possible, by a vocational rehabilitation specialist.  The claims folder should be made available to and reviewed by the examiner.  All appropriate tests and studies should be conducted.  Thereafter, the examiner should opine as to whether, without regard to the Veteran's age or the impact of any nonservice-connected disabilities, it is at least as likely as not that her service-connected disabilities, either alone or in the aggregate, render her unable to secure or follow a substantially gainful occupation.  A complete rationale for any opinion expressed and conclusion reached should be set forth in a legible report.  

4.  Then adjudicate whether a TDIU is warranted.  If the benefit is denied, the Veteran and her representative must be furnished an SSOC and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


